Kupferman, J. P.,
dissents in a memorandum as follows: I would affirm. There was a rational basis for granting the motion for reargument and, upon reargument, vacating the prior order. Upon reargument, the court at Special Term stated: “Motion for reargument is granted; the order of this court filed on June 17, 1981 is vacated, and the recommendations of the Special Master are confirmed.” The recommendations of the special master are set forth in a letter from counsel for the defendant-appellant to the Justice at Special Term, in which letter counsel for the appellant asks that the special master’s recommendation be rejected. The court at Special Term did not abuse its discretion in accepting the special master’s recommendation. At most, in view of the delays by prior counsel for the plaintiff, there might be costs assessed against the plaintiff, but to dismiss the complaint with prejudice is in itself an abuse of discretion.